732 N.W.2d 111 (2007)
Douglas D. JONES, Plaintiff-Appellee,
v.
Kathleen P. OLSON and Todd R. Olson, Defendants-Appellants.
Docket No. 132385. COA No. 268929.
Supreme Court of Michigan.
June 8, 2007.
On order of the Court, the application for leave to appeal the September 21, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Court of Appeals erred in reversing the trial court's grant of the defendants' motion for summary disposition, in light of Kreiner v. Fischer and Straub v. Collette, 471 Mich. 109, 683 N.W.2d 611 (2004). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.